Citation Nr: 1738374	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  13-23 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for a left knee disability from June 1, 2016.

2.  Entitlement to a total disability rating due to individual unemployability (TDIU) from June 1, 2016.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1976 to April 1982.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  Jurisdiction was subsequently transferred to the RO in Seattle, Washington.

These matters were previously before the Board, and, in September 2016, these matters were remanded for further development.  Further development in substantial compliance with the Board's previous remand instructions has been completed.
 

FINDINGS OF FACT

1.  The Veteran's left knee replacement has manifested in chronic residuals consisting of severe painful motion or weakness in the affected extremity from June 1, 2016.

2.  The Veteran's service-connected disabilities do not prevent him from securing and maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 60 percent from June 1, 2016 for a left knee disability have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2016).

2.  The criteria TDIU have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran has not alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran testified at a personal hearing before the Board, and a transcript of the hearing is of record.  See Transcript.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and were provided sufficient evidence to fairly rate his disability.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, the Veteran has not objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).  The Board notes that this matter was previously remanded in order to provide the Veteran with an additional VA examination.  An additional VA examination was provided in substantial compliance with the Board's remand instructions.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

Left Knee

At issue is whether the Veteran is entitled to a disability rating in excess of 30 percent for a left knee disability from June 1, 2016.  The weight of the evidence indicates that the Veteran is entitled to a disability rating of 60 percent for a left knee disability during this period of time.

The Veteran first filed for service connection in July 1982, and, in November 1982, the RO granted service connection and assigned a noncompensable disability rating.  In August 2011, the Veteran filed a claim for an increased disability rating.  During the pendency of the appeal, the Veteran underwent knee replacement surgery, and the Veteran was assigned a temporary total disability rating from April 22, 2015 to May 31, 2016 and the minimal compensable rating for a knee replacement of 30 percent from June 1, 2016.  In September 2016, the Board adjudicated the Veteran's increased rating claim for the period on appeal prior to April 22, 2015 and remanded the increased rating claim from June 1, 2016 for further development.  The Board now disposes of the issue for the remaining period on appeal.

The Veteran's disability rating is evaluated pursuant to Diagnostic Code 5055.  Under Diagnostic Code 5055, following a total knee replacement surgery, a minimum disability rating of 30 percent must be assigned, and a disability rating of 60 is assigned when chronic residuals consisting of severe painful motion or weakness manifest.  Intermediate degrees of residual weakness, pain, or limitation of motion are rated by analogy to Diagnostic Code 5256, 5261, or 5262.  38 C.F.R. § 4.71a, Diagnostic Code 5055.

Diagnostic Codes 5256 (ankylosis) and 5262 (tibia or fibula impairment) are not raised by the record, because the Veteran has not been diagnosed with or claimed to have ankylosis or a tibia or fibula impairment during the period on appeal.  Therefore, these codes do not provide an adequate basis for an increased disability rating.

Under Diagnostic code 5261, a disability rating of 30 percent is assigned when extension is limited to 20 degrees, and a disability rating of 40 percent is assigned when extension is limited to 30 degrees.  A disability rating of 50 percent is assigned when extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

The Veteran has been assigned a disability rating of 20 percent under Diagnostic Code 5258 for his left knee disability for the period of time prior to his knee replacement surgery as well as a separate compensable disability rating under Diagnostic Code 5260 during this period of time.  The Veteran argued in December 2016 statement that he should continue to enjoy his pre-knee replacement surgery disability ratings for the period on appeal after his knee replacement surgery in additional to his disability rating under Diagnostic Code 5055.  Unfortunately, the rating schedule simply does not provide for this possibility, and, as a matter of law, it is denied.

Treatment records indicate that the Veteran manifested knee symptoms throughout the period on appeal including: edema, effusion and persistent knee pain particularly while walking up and down stairs; but that the Veteran consistently had full extension throughout the period on appeal.

The Veteran testified at a personal hearing in May 2016 that he manifested chronic residuals of a left knee replacement including painful motion and weakness.  See Transcript.

The Veteran underwent a VA examination in November 2016.  The Veteran reported that his left knee had been progressively worse since his knee replacement surgery including immense pain that keeps him awake at night.  He stated that since the surgery he had experienced pain that had kept him up at night.  He estimated getting two hours of sleep before having to change position to get comfortable.  The Veteran denied locking or giving way but reported constant popping.  The Veteran also claimed that he was unable to kneel on his left knee.  Finally, the Veteran indicated that he experienced pain walking from his bedroom to his kitchen or walking up and down stairs, and that mild exertion such as moving furniture was painful enough to force him to lie down.  The Veteran's flexion was measured to 115 degrees and his extension to zero degrees.  The examiner noted that there was evidence of pain with weight bearing, and that pain, fatigue, and lack of endurance contributed to functional loss; specifically decreased range of motion.  The Veteran was able to perform three repetitions of range of motion testing without additional functional loss however.  The Veteran had normal muscle strength and no ankylosis.  The examiner opined that the examination was medically consistent with the Veteran's statements describing functional loss with repetitive use over time and during painful flare-ups.  The examiner also noted evidence of effusion into the left knee.

The Board finds that the criteria for a disability rating of 60 percent have been met.  The Veteran has provided credible testimony of residuals from a knee replacement consisting of severe painful motion and weakness which is corroborated by the results of the November 2016 VA examination and his treatment records.  Therefore, the evidence in this case evenly balanced enough so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such, entitlement to a disability rating of 60 percent for a left knee disability is granted.

TDIU

At issue is whether the Veteran is entitled to TDIU from June 1, 2016.  The Veteran meets the schedular rating criteria for TDIU, because, as of this decision, the Veteran has been assigned a disability rating of 60 percent for a single disability.  38 C.F.R. § 4.16(a).  Unfortunately, the weight of the evidence indicates that the Veteran's previously service-connected disabilities do not prevent the Veteran from securing and maintaining substantially gainful employment, and TDIU is denied.

The Veteran has been assigned the following disability ratings for the following service-connected disabilities from June 1, 2016: a disability rating of 60 percent for a left knee disability; and noncompensable disability ratings for hemorrhoids and a scar on the left knee.  

The Veteran submitted an application for TDIU in August 2011.  The Veteran indicated that he last worked in customer service from 2004 to 2006; when he became too disabled to work due to an inability to walk.  The Veteran also indicated that he earned his top salary in 1991 working as a marine mechanic.

The Veteran underwent a VA knee examination in October 2011.  The examiner opined that the Veteran's service-connected disabilities affected lifting, walking, standing, or prolonged sitting.  The examiner acknowledged that the Veteran was not employable, but found that the basis of this was joint, diabetes and weight issues.  As such, the opinion did not suggest that the Veteran's left knee disability alone precluded employment.  Obviously, the condition of the Veteran's knee in October 2011 does not determine whether the Veteran's left knee prevented employment after May 2016.  Nevertheless, it is evidence that the Veteran's unemployability at that time was due to factors that the Board may not grant TDIU for (such as disabilities that have not been granted service connection), and, in the absence of affirmative proof that these issues have resolved, it is inferable that these factors continue to hamper the Veteran's ability to secure and maintain employment.

The Veteran testified at a hearing before the Board in May 2016 that he was no longer able to work in his previous occupation as a mechanic due to his service-connected disabilities.  The Veteran also testified that he was unable to secure any other employment, because he was not able to work a standard work week due to his service-connected disabilities.  The Veteran indicated that he was originally trained as a marine mechanic working in dry docks.  Finally, the Veteran testified that he completed a bachelor's of arts in urban planning  in 2010; which he commenced in approximately 2007, he was also pursuing additional certifications.  See Transcript.

The Board previously denied the Veteran's claim to TDIU prior to April 22, 2015.

The Veteran underwent a VA examination of the left knee in November 2016.  The examiner opined that the Veteran's left knee impacts his employment by impairing his ability to kneel, walk, and stand.

The Veteran submitted an application for TDIU in July 2017.  The Veteran claimed that his left knee disability prevented him from working, and that he became too disabled to work in July 2017.  The Veteran reported that he had four years of college as well as a certification in proficiency in geographic information systems (GIS), but that he had not received any education or training since he became too disabled to work.

The Veteran underwent a VA skin examination in August 2017, and the examiner opined that the Veteran's scars do not impact the his ability to work.

The Veteran underwent a VA hemorrhoid examination in August 2017, and the examiner opined that the Veteran's hemorrhoids impacts his ability to work by making sitting difficult during flare-ups.

The Veteran underwent a VA psychological examination in August 2017.  The Board notes that he has not been granted service connection for an acquired psychiatric disorder and, therefore, any claimed psychological symptoms cannot be taken into consideration in evaluating the Veteran's claim for TDIU.  Nevertheless, the examination includes a history of the Veteran's employment and education which the Board finds pertinent to the Veteran's claim for TDIU.  The Veteran reported that he was trained as a machinist during his period of service, and that his last period of stable employment ended in 1995.  The Veteran claimed that he subsequently maintained employment for no more than approximately six months in a variety of occupations including as: a mechanic, a customer service representative, a lumber yard operator, an internal revenue employee, a state court employee, and a wrecking yard employee.  The Veteran also reported that he attended college and certification courses in GIS, but that he was unable to obtain a degree or certification.

The weight of the evidence does not support the conclusion that Veteran's service-connected disabilities prevent him from securing and maintaining substantially gainful employment.  The Board notes that the Veteran has experienced difficulty maintaining steady employment throughout the period on appeal.  The Board is certainly sympathetic, but the Board is ultimately bound by the law passed by Congress, and this decision is dictated by the relevant statutes and regulations.  The Board is without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994). 

Here, there is substantial evidence that the Veteran's unemployability is due to disabilities for which he has not been granted service connection.  Additionally, the Board cannot consider age in evaluating a claim for TDIU.  

The Board accepts the fact that the Veteran's left knee disability impairs if not outright prevents physically laborious employment.  Nevertheless, the evidence of record does not indicate that the Veteran's left knee disability prevents him from performing sedentary employment.  The Board notes that the Veteran's hemorrhoids make sitting for prolonged period difficult during painful flare-ups.  Periodic difficulties during flare-ups however do not prevent long-term gainful employment.  Additionally, (although the evidence is inconsistent regarding Veteran's level of education) the Veteran clearly has several years of college which the Board finds to be indicative of a level of education which would allow the Board to secure and maintain sedentary employment.

Here, the weight of the probative evidence of record simply fails to demonstrate that the Veteran's service-connected disabilities prevent him from securing and maintaining substantially gainful employment.  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such, entitlement to TDIU is denied.



ORDER

A disability rating of 60 percent from June 1, 2016 for a left knee disability is granted; subject to the laws and regulations governing the payment of VA compensation.

TDIU is denied.



______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


